In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of commitment of the Family Court, Westchester County (Schauer, J), dated June 9, 2011, which, upon an order of the same court (Thompson, S.M.), dated March 30, 2011, made after a hearing, finding that his violation of his child support obligations was willful, in effect, confirmed the finding of willfulness and committed him to the Westchester County Jail for a period of six months, with the opportunity to purge his contempt by paying the sum of $4,220 for child support. •
Ordered that the appeal from so much of the order of commitment as committed the father to the Westchester County Jail for a period of six months is dismissed as academic, without costs or disbursements, as the period of incarceration has expired (see Matter of harrier v Williams, 84 AD3d 805, 806 [2011]); and it is further,
Ordered that the order of commitment is affirmed insofar as reviewed, without costs or disbursements.
The father’s claim that he was deprived of the effective assistance of counsel is without merit. Contrary to the father’s contentions, viewed in totality, the record reveals that the father received meaningful representation (see Matter of Larrier v Williams, 84 AD3d 805, 806 [2011]; Matter of Jarrett v Mosslih, 34 AD3d 808, 809 [2006]; Matter of DeCamp v DeCamp, 8 AD3d 274, 275 [2004]; Matter of Wright v Lyons, 288 AD2d 481 [2001]). Skelos, J.P., Dickerson, Eng and Sgroi, JJ., concur.